UPON REMAND FROM THE SUPREME COURT OF VIRGINIA
In accordance with the order of the Supreme Court of Virginia entered on October 23, 2001, the opinion previously-rendered by this Court on July 3, 2001 is withdrawn and the mandate entered on that date is vacated.
As further directed by the order of the Supreme Court, and in accordance with the decision of that Court in Commonwealth v. Southerly, 262 Va. 294, 551 S.E.2d 650 (2001), the case is hereby transferred to the Supreme Court of Virginia pursuant to Code § 8.01-677.1.